Citation Nr: 1621599	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right upper extremity disability (to include lateral epicondylitis, tendonitis and a right hand disability).

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left upper extremity disability (to include epicondylitis, tendonitis and a left hand disability).

4.  Entitlement to increases in the ratings for cervical spine disc disease, rated 10 percent prior to July 3, 2012, and 20 percent from that date.

5.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

6.  Entitlement to increases in the ratings for a right knee disability, currently assigned staged ratings of 10 percent (under Diagnostic Code (Code) 5257)) prior to July 3, 2012, and 20 percent, combined (under Codes 5260, 5261, 5257, and 7804-7805), from that date.

7.  Entitlement to a rating in excess of 10 percent for left knee strain. 

8.  Entitlement to a compensable rating for left axillary adenopathy with rhomboid spasm.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to June 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009, June 2009, August 2009, March 2011 and September 2012 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In May 2012, the Board reopened the claim of service connection for a left upper extremity disability (to include epicondylitis, tendonitis and a left hand disability) and remanded it and the matters of the ratings for lumbar spine, cervical spine and right knee disabilities and for a TDIU rating for further development.  [The May 2012 Board decision also denied an earlier effective date for the award of service connection for depression, and that issue is no longer on appeal.]

The issues of service connection for a left upper extremity disability, and seeking increased ratings for left knee strain and left axillary adenopathy with rhomboid spam and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2009 rating decision continued a denial of service connection for right lateral epicondylitis, tendonitis and a right hand disability, that had been denied on the basis that such disabilities were not shown.

2.  Evidence received since the June 2009 decision does not tend to relate a right upper extremity disability (to include lateral epicondylitis, tendonitis and a right hand disability) to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claims of service connection for a right upper extremity disability, to include right lateral epicondylitis, tendonitis and a right hand disability, and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed December 2009 rating decision continued a denial of service connection for bilateral hearing loss based essentially on a finding that such disability was not shown to be related to his service. 

4.  Evidence received since the December 2009 decision does not tend to relate a hearing loss disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral hearing loss, and does not raise a reasonable possibility of substantiating such claim.

5.  Prior to January 20, 2011, the Veteran's cervical spine disability was manifested by functional impairment no greater than limitation of forward flexion to 40 degrees, and there was no evidence of muscle spasm; from the earlier effective date of January 20, 2011, the cervical spine disability is shown to have been manifested by muscle spasm resulting in abnormal spinal contour, and flexion has been to at least 35 degrees.

6.  Throughout, the Veteran's service-connected low back disability has been manifested by no more than slight limitation of motion, with flexion to at least 70 degrees, without guarding or spasm, or separately ratable neurological symptoms.

7.  The Veteran underwent a partial right knee meniscectomy on January 15, 2008.

8.  Prior to July 3, 2012, the Veteran's right knee disability was manifested by crepitus, with no evidence of instability; from that date, the right knee disability has been manifested by right knee flexion limited to 115 degrees, and extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for right upper extremity disability (to include lateral epicondylitis, tendonitis and a right hand disability) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).
3.  The Veteran's cervical spine disability warrants staged ratings of 10 percent prior to January 20, 2011, and 20 percent (but no higher) from the earlier effective date of January 20, 2011 (but not earlier).  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5239 (2015).

4.  A rating in excess of 10 percent for a lumbar spine disability is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Code 5237 (2015).

5.  The Veteran's service-connected right knee disability warrants increased ratings of 20 percent (but no higher) prior to July 3, 2012 and 30 percent (but no higher) from that date.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Codes 5257, 5259, 5260, 5261, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By various letters dated from October 2008 to June 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.  

The Veteran's private, Social Security Administration and VA medical records have been secured.  He has been afforded VA examinations with respect to these claims, other than those to reopen.  Notably, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2012 hearing, the undersigned identified the issues on appeal.  The Veteran's testimony was focused on the elements necessary to substantiate the claims and reflects that he is aware of the elements necessary to substantiate his claims.  His testimony in response to questions posed reflected his awareness of what must still be shown.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that audiometry on the April 1980 entrance examination revealed that right ear puretone thresholds were 5, 0, 0, 0, 0 and 75 at 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 20, 10, 0, 10, 20 and 20 decibels.  Audiometry on a January 1986 periodic examination revealed that right ear puretone thresholds were 0, 0, 0, 0, 0 and 65 at 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 0, 0, 0, 0, 0 and 35 decibels.  A non-progressive bilateral high frequency hearing loss was noted.  Audiometry on May 1989 Medical Board examination revealed that right ear puretone thresholds were 0, 0, 0, 5, 10 and 65 at 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 0, 5, 5, 5, 10 and 35 decibels.  Audiometry on March 1993 periodic examination revealed that right ear puretone thresholds were 0, 0, 0, 5, 15 and 65 at 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 0, 10, 5, 0, 10 and 35 decibels.  A right ear high frequency hearing loss that pre-existed service was noted.  

In February 1994, right upper extremity muscle testing was 5/5.  There was positive Tinel's sign in the right upper extremity nerves.  In an April 1995 report of medical history, the Veteran reported a history of hearing loss.  On April 1995 service retirement examination the Veteran's ears were normal.  Audiometry revealed that right ear puretone thresholds were 0, 0, 0, 10, 20 and 65 at 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 5, 10, 10, 15, 15 and 40 decibels.  

An unappealed October 1995 rating decision denied the Veteran service connection for bilateral hearing loss on the basis that hearing loss disability was not shown.  He was notified of that determination, and did not appeal it.  

In November 2004, the Veteran was seen by a private physician for complaints of right elbow and right wrist pain which he attributed to his work using computer equipment.  He stated the symptoms had been present for more than a month.  He denied numbness or tingling in the hands.  When seen the next month, there was tenderness over the right lateral and medial epicondyles.  The impression was right lateral epicondylitis and tendinitis of the right wrist.  The examiner stated the Veteran's symptoms were probably attributable to his work activities and were also influenced by his age and deconditioning state.  In February 2005, the Veteran stated his right elbow was still bothering him. 

An unappealed December 2005 rating decision denied the Veteran service connection for right lateral epicondylitis, tendonitis and a right hand disorder on the basis that any such disability was not shown to be related to his service.  He was notified of that determination, and did not appeal it.  

An unappealed August 2006 rating decision reopened the Veteran's claims of service connection for right lateral epicondylitis, tendonitis (claimed as right elbow pain) and a right hand disorder (claimed as wrist pain), and denied them on de novo review, finding that they were not shown to be related to his service.  

On February 2009 VA audiological examination, the Veteran reported that during service he was in security police (with right-handed gunfire) and the honor guard.  Audiometry revealed that right ear puretone thresholds were 20, 20, 15, 35 and 55 decibels at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 25, 20, 15, 30 and 50 decibels.  Bilateral sensorineural hearing loss was diagnosed.

On February 2009 VA joints examination, the Veteran complained of constant, throbbing right knee pain, locking and instability.  He stated he had intermittent pain along the posterior neck, with radiation to the left shoulder.  He reported constant pain across the low back.  He denied any incapacitating episodes in the previous 12 months involving the lumbar or cervical spine.  Examination of the right knee found that range of motion was from 0-135 degrees with pain at 120 degrees.  There were no abnormalities on Lachman's test or anterior/posterior drawer tests.  Varus/valgus stress elicited pain.  There was tenderness to palpation along the inferior aspect of the patella and lateral joint line.  Crepitus was noted.  McMurray's test was negative.  It was noted that the range of motion of the right knee was not additionally limited following repetitive motion.  Flexion and extension of the cervical spine were each to 40 degrees, rotation was to 75 degrees bilaterally and lateral flexion was to 35 degrees bilaterally.  There was end of range pain on flexion and extension.  The range of motion was not additionally limited following repetitive motion.  There was no evidence of spasm.  There was tenderness along the C7 spinous process.  There were no motor or sensory deficits in the upper extremities.  Deep tendon reflexes were 2+ and symmetric.  Forward flexion of the lumbar spine was to 85 degrees, extension was to 20 degrees, lateral flexion was to 25 degrees bilaterally and rotation was to 60 degrees bilaterally.  There was end of range pain for all motions.  Range of motion was not additionally limited on repetitive use.  There was no spasm, but there was tenderness along the paravertebral muscles.  Straight leg raising was negative bilaterally.  There were no sensory or motor deficits in the lower extremities. Knee jerks and ankle jerks were 2+ and symmetric. It was noted the Veteran had an antalgic gait favoring the right side.  The impressions were right knee anterior cruciate ligament and medial meniscus tears, right knee patellofemoral pain syndrome, chronic lumbar strain and chronic cervical strain.  

VA outpatient treatment records note in March 2009 that the Veteran underwent a torn meniscus repair of the right knee on January 15, 2008; he had re-injured the knee at work in March 2009.  Examination found full extension with medial popping.  There was popping with crepitus on flexion.  The assessment was chronic right knee pain.  In May 2009 the Veteran complained of tingling in the right hand.  No problems were noted on back range of motion.  He complained of right knee, back and neck pain in November 2009, and stated the right knee locks and swells.  Examination found normal right knee range of motion; there was no swelling.  The Veteran reported pain over the kneecap; the examiner observed that he had not grimaced.  

An unappealed June 2009 rating decision declined to reopen the Veteran's claims of service connection for right lateral epicondylitis, tendonitis and a right hand disorder.  It was noted that the additional evidence did not show a current right elbow or right hand disability or evidence of related impairment during service.  He was notified of that determination, and did not appeal it.  

An unappealed December 2009 rating decision declined to reopen the claim of service connection for bilateral hearing loss.  It was noted that the additional evidence received did not relate hearing loss to service.  He was notified of that determination, and did not appeal it.  

VA records show that in February 2010, the Veteran complained of low back and knee pain.  He also reported tingling and numbness in the right arm.  Examination of the back showed no tenderness to palpation of the spine.  There was mild tenderness to palpation of the left paraspinal lumbar area and the left sciatic notch.  He ambulated normally but with low back pain.  Flexion was to approximately 75 degrees and extension was to approximately 5 degrees.  Side bending was within normal limits.  Straight leg raising was negative.  Strength was 5/5 in the upper and lower extremities.  The assessments were lumbar radiculopathy, cervical radiculopathy, lumbar spinal stenosis and right knee osteoarthritis.  

In May 2010, the Veteran was seen by a private physician for complaints of lumbar pain.  He also reported a history of right arm tingling.  Examination found he had an antalgic, but steady gait.  He had normal range of motion of the cervical and lumbar spine.  There was some tenderness to palpation at the base of both the cervical and lumbar spine.  Strength was normal in the upper extremities.  There was some diminished sensation in the right knee.  Reflexes were normal and he had normal muscle tone.  The impressions were knee pain, status post four surgeries, with continued meniscal problems, and cervical and lumbar pain associated with degenerative problems.  

Private medical records show that in June 2010, the Veteran complained of lumbar, cervical and knee pain.  Examination showed his gait was antalgic, and he limped on the right.  There was pain with flexion and decreased extension of the lumbar spine.  He was non-tender to palpation.

On January 2011 VA spine examination, the Veteran complained of chronic neck and upper back pain.  He stated the pain shoots down the arm to the left hand.  It was noted there were no incapacitating episodes of spine disease.  Examination showed his gait was normal.  Examination of the cervical spine found spasm, pain with motion and tenderness, but there was no atrophy, guarding or weakness.  It was noted that the muscle spasm resulted in abnormal gait or abnormal spinal contour.  Flexion of the cervical spine was 0-45 degrees, extension was 0-35 degrees, lateral flexion was 0-40 degrees bilaterally and rotation was 0-80 degrees bilaterally.  There was objective evidence of pain with motion, but no additional limitations following three repetitions of motion.  Reflexes were 2+ in the upper and lower extremities.  Motor strength was 5/5 in the upper and lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Spurling's maneuver was positive in the left upper extremity.  The diagnoses were T1-T2 disc herniation, left axillary adenopathy with rhomboid spasm/trigger point, and cervical disc herniation.  It was noted there was no objective evidence of left upper extremity radiculopathy.  

On July 3, 2012 VA spine examination, the Veteran complained of constant neck, back and right knee pain.  It was noted he used a knee brace and cane at times.  Examination of the cervical spine showed that flexion was to 35 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally and rotation was to 30 degrees bilaterally.  It was noted there was pain throughout the range of motion.  Diffuse tenderness with right-sided spasm was also noted.  Flexion of the lumbar spine was to 70 degrees, extension was to 10 degrees, lateral flexion to 25 degrees bilaterally and rotation was to 40 degrees bilaterally.  There was pain throughout the entire range of motion.  There was no change in the range of motion or level of pain following repetitive use.  The lumbar spine was non-tender.  Straight leg raising was negative bilaterally.  Strength was 5/5 in all extremities.  Deep tendon reflexes and sensation were normal.  Gait was normal.  Examination of the right knee found that the Veteran was unable to fully extend it to 0 degrees and extension was limited by 10 degrees.  Flexion was to 115 degrees with pain throughout the entire range of motion.  Range of motion was not additionally limited following repetitive use.  There was crepitus of the right knee without swelling, warmth or redness.  Anterior and posterior drawer tests were normal.  McMurray's and Lachman's tests were normal.  The right knee was stable to varus and valgus stressing.  There was tenderness of the patellofemoral joint and the medial compartment.  The diagnoses were right knee osteoarthritis with anterior cruciate ligament tear requiring reconstruction, chronic cervical strain, and lumbar spine degenerative joint disease and degenerative disc disease.  It was noted there was no current ligament laxity or ankylosis of the knee.  

	New and material evidence

When there has been a final rating decision denying a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to each such claim, VA shall reopen the claim and consider it de novo.  38 U.S.C.A. § 5108.
New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

      Right upper extremity disability 

The only positive finding in the Veteran's STRs pertaining to his right upper extremity was a positive Tinel sign noted in February 1994.  There was no indication on the April 1995 retirement examination of any abnormality associated with right lateral epicondylitis or a right hand disorder.  

Service connection for a right upper extremity, to include right lateral epicondylitis, tendonitis and a right hand disability, was most recently denied by the RO in June 2009 essentially on the basis that there was no evidence of a nexus to service.  Therefore, for evidence received since then to relate to the unestablished fact necessary to substantiate the claim (and be new and material), it would have to tend to show that a current right lateral epicondylitis, tendonitis or a right hand disability is related to service.

No evidence received since the June 2009 determination tends to show that the Veteran has right lateral epicondylitis, tendonitis or a right hand disorder that is, or might be, related to service.  Therefore, nothing received for the record since the June 2009 rating decision relates to the unestablished fact necessary to substantiate the claims of service connection for right lateral epicondylitis, tendonitis or a right hand disorder, or raises a reasonable possibility of substantiating such claims.  The record remains devoid of competent evidence that any such disabilities might be related to his service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claims of service connection for right lateral epicondylitis, tendonitis and a right hand disorder may not be reopened.

	Hearing loss 

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran's STRs show that he was found to have a high frequency hearing loss.  Notably, the five audiograms during service reflect an elevated puretone threshold only at 6,000 Hertz.  The audiometry did not show that the Veteran had a hearing loss disability, as defined in 38 C.F.R. § 3.385.

The claim of service connection for bilateral hearing loss was initially denied on the basis that the Veteran did not have hearing loss disability.  However, since then service connection for hearing loss was denied by a final December 2009 rating decision, essentially on the basis that any hearing loss was not shown to be related to service.  Therefore, for evidence received since December 2009 to relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss (and be new and material), it would have to tend to show that the Veteran has a bilateral hearing loss disability that is related to his service.

Evidence received since the December 2009 rating decision does not tend to show that a bilateral hearing loss disability is related to service.  Nothing received for the record since the December 2009 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss or raises a reasonable possibility of substantiating such claim.  The record remains devoid of competent evidence linking any hearing loss disability to the Veteran's service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for bilateral hearing loss may not be reopened.

	Increased rating 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Cervical spine 

Cervical spine disability is rated under the General Formula, which provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants 30 percent.  Forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants 20 percent.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243.

[For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  See Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).]

The Board will initially consider whether a rating in excess of 10 percent for a cervical spine disability is warranted prior to July 3, 2012.  A February 2009 VA examination found forward flexion of the cervical spine to 40 degrees and combined range of motion of 300 degrees.  There was no muscle spasm.  These findings are consistent with the 10 percent rating assigned, and do not provide a basis for an increase in the rating.  This examination is the only one of record for this period of time with findings adequate to rate the cervical spine disability.  
A 20 percent rating has been assigned based on findings on July 3, 2012 VA examination.  While a 20 percent rating was found warranted by limitation of motion then found, the Board finds that a 20 percent rating was also warranted based on findings on January 20, 2011 VA examination; it was noted then that there was muscle spasm resulting in abnormal spinal contour.  This finding warrants a 20 percent, but no higher, rating.  There is no basis for a rating in excess of 20 percent as all examinations found cervical spine forward flexion exceeding 15 degrees, with no evidence of ankylosis, and no additional limitations following repetitive motion.. Separately ratable neurological manifestations were not noted.  On January 2011 examination, it was specifically noted that there was no left radiculopathy.  And incapacitating episodes associated with the cervical spine disability were not noted, and are not alleged.    

	Lumbar spine 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

February 2009 and July 2012 VA examinations found that forward flexion of the lumbar spine was to at least 70 degrees, and the combined range of motion was to at least 210 degrees; there were no additional limitations of motion on repetitive testing..  There was no indication of spasm, guarding or tenderness that resulted in an abnormal gait or abnormal spinal contour.  Separately ratable neurological manifestations were not noted on either examination.  These findings are consistent with the 10 percent rating that has been assigned.  There is no indication in the record that the Veteran has had incapacitating episodes due to low back disability.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for a low back disability in excess of 10 percent.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

	Right knee disability 

Prior to July 3, 2012, the Veteran's right knee disability was rated 10 percent under Code 5257 (for other knee disability manifested by subluxation or instability), which provides for a 30 percent rating when recurrent subluxation or lateral instability is severe; 20 percent rating when moderate; and a 10 percent rating , when slight,.  38 C.F.R. § 4.71a.

Because the right knee disability includes arthritis, it may alternatively or additionally be rated based on limitation of motion.  A 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees,.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; a 10 percent rating when extension is limited at 10 degrees; and a 0 percent rating when extension is limited at 5 degrees.  38 C.F.R. § 4.71a, Code 5261.

A 10 percent rating for symptomatic removal of the semilunar cartilage evaluation is to be assigned.  38 C.F.R. § 4.71a, Code 5259.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  

The record shows that the Veteran underwent a partial right knee meniscectomy in January 2008.  Throughout the period for consideration, he has complained of right knee pain.  It was clinically noted (see June 2010 private record) that he walks with a right knee antalgic gait.  On more recent (July 2012) examination, tenderness of the patellofemoral joint was clinically noted.   Thus, a separate 10 percent rating under Code 5259 for symptomatic removal of semilunar cartilage is warranted effective June 1, 2008 (upon termination of a total convalescence rating).  

On June 2009 examination, there was no indication of any instability of the right knee.  The Veteran had essentially full range of right knee motion.  These findings are not inconsistent with the 10 percent rating that was assigned prior to July 3, 2012 VA examination based on instability, but do not warrant a rating in excess of 10 percent on that basis.  The evidence does not establish that the Veteran's right knee impairment was more than slight prior to July 3, 2012.  
As was determined by the RO, the July 3, 2012 VA examination first found limitations of right knee flexion and extension due to arthritis.  The right knee was stable on examination.  Accordingly, from the date of that examination, the RO assigned 10 percent ratings, each, for limitation of extension and flexion.  As flexion was not limited to 30 degrees and extension was not limited to 15 degrees, increases in those ratings are not warranted.  The RO also reduced the rating under Code 5257 to 0 percent.  As instability or subluxation was not found, a separate compensable rating under Code 5257 was no longer warranted.  The Board also notes that the meniscectomy scar was not noted to be tender or unstable, or to impair any function.  Consequently, a separate compensable rating for the scar is not warranted.  See 38 C.F.R. § 4.118, Codes 7804, 7805.

In summary, the Veteran's right knee disability warrants a combined 20 percent, rating (under Codes 5257, 5259) from June 1, 2008, and a 30 percent combined rating (under Codes 5259, 5260 and 5261) from July 3, 2012 (but not earlier).  

	Additional considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the cervical spine, low back and right knee disabilities are encompassed by the criteria for the schedular ratings now assigned.  The Veteran has not alleged any impairment of function that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a right upper extremity disability (to include lateral epicondylitis, tendonitis and a right hand disability) is denied.
The appeal to reopen a claim of service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for a cervical spine disability prior to January 20, 2011 is denied; a 20 percent (but no higher) rating is granted for the disability from (the earlier effective date of) January 20, 2011, subject to the regulations governing payment of monetary benefits.  

A rating in excess of 10 percent for a lumbar spine disability is denied.

Increased ratings for the Veteran's right knee disability of 20 percent (but no higher) from June 1, 2008 and 30 percent (but no higher) from July 3, 2012 are granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran's STRs show his complaints therein included left hand and arm tightness, numbness, tingling and pain, and diagnoses included possible left thoracic outlet syndrome.  He had complaints of wrist and elbow pain on the November 2004 VA examination.  

In November 2010, D.L. Shallcross, M.D. summarized the medical evidence include some STRs, as well as post-service treatment records; noted that the Veteran had complaints of numbness and tingling in the left upper extremity from 1980 (while he was in service); acknowledged there was a gap in the reported symptomatology from 1995 to 2004, and that the epicondylitis diagnosed in 2005 is different in presentation from the initial presentation of elbow pain in service; and stated that chronic pain syndromes evolve with time and the fact they are different now does not rule out the fact that the Veteran might have had a condition similar to or suggestive of epicondylitis in service, and that this has continued to the present.  It is apparent that Dr. Shallcross is suggesting a link between the Veteran's symptoms in service and a current left upper extremity disability.  

The May 2012 Board remand ordered an examination to assess the Veteran's left upper extremity.  In December 2012, the VA examiner who examined the Veteran in July 2012, reviewed the record and concluded, in essence, that it was less likely than not that there is a left upper extremity disability is related to the Veteran's service or to his cervical and lumbar spine disabilities.  He explained that a lumbar spine disability would not have bearing on left upper extremity problems and that magnetic resonance imaging of the cervical spine did not reveal any significant pathologic or degenerative phenomenon such as stenosis that would result in any left upper extremity problems.  This opinion does not adequately address the suggestion by the private provider that the Veteran may have a left shoulder disability that is related directly to his complaints in service, and did not include comment on the opinion from Dr. Shallcross.  Accordingly, that opinion is inadequate for rating purposes, and another examination to secure an adequate opinion is necessary.  

Regarding the matters of the ratings for left knee strain and for left axillary adenopathy with rhomboid strain, he has not been examined for these disabilities for at least five years.  On January 2011 VA examination, it was noted that Spurling's maneuver was positive in the left upper extremity and the findings were reproducible with direct palpation of a trigger point in the left rhomboid.  He was last examined by the VA for left knee strain in May 2010.  In light of the allegation of worsening since, and the length of the intervening period, a contemporaneous examination to assess the disabilities is necessary.

As the matter of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, consideration of that issue must be deferred pending resolution of the remaining issues.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his left knee disability and for left axillary adenopathy with rhomboid spasm since 2011, and to submit authorizations for VA to secure complete records from all private providers.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to assess the current severity of his left knee strain and left axillary adenopathy, and ascertain whether the Veteran has a left upper extremity disability related to his complaints in service.  .  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the knees (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.) and tests for instability.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.  

The examiner should also (i) identify (by diagnosis) each left upper extremity disability found, and (ii) identify the likely etiology of each left upper extremity disability diagnosed, specifically indicating whether it is at least as likely as not (a 50 percent or higher probability) that such disability is related to the Veteran's complaints in service.  

The examiner should include rationale with all opinions.  The rationale should include comment on the opinion by Dr. Shallcross.

3.  The AOJ should then review the record and readjudicate the remaining claims, including for a TDIU rating (in light of the determinations made on the other issues remanded, and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by Board the for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


